DETAILED ACTION
This office action is in response to the application filed on 20 October 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-7 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Japan on 22 October 2020. It is further noted Applicant has also filed a certified copy of the JP 2020-177492 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 October 2021 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Objection to Title
	The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (e.g., Display Control Device and Display Control Method for Controlling the Display of Graphic Objects in Dynamically Changed Display Regions). 
Claim Objections
	Claim 4 is objected to because of the following informalities: Claim 1 recites, in part, “The display control device according to claim 1, wherein the display control unit restores display of the eliminated display object by the visual processing’ which should be “The display control device according to claim 1, wherein the display control unit restores display of an [[the]] eliminated display object by the visual processing” (lack of antecedent base for ‘the’ eliminated display object).
Appropriate correction is required.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (please note, claim 7 recites ‘step’ with functional language, and is being interpreted under 35 U.S.C. 112(f)). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a ‘display region setting unit’ configured to change a size of a display region, a ‘display control unit’ configured to change a size of display region, and a ‘priority setting unit’ configured to set a priority of display objects, in claims 1-6, and ‘step of’ limitations in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, according to Applicant’s specification, the corresponding structure is as follows: a ‘display region setting unit’, ([0031], disclosing the ‘display region setting unit’ is part of a control unit; hardware executing a program); a ‘display control unit’, ([0031], disclosing the ‘display control unit’ is part of a control unit; hardware executing a program); and a ‘priority setting unit’, ([0031], disclosing the ‘priority setting unit’ is part of a control unit; hardware executing a program).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4 and 6-7 are rejected under U.S.C. 103 as being unpatentable over Sato T. (US 2019/0121539 A1; Sato), in view of Jiang et al (‘ORC Layout: Adaptive GUI Layout with OR-Constraints’; Jiang).
RE Claim 1, Sato discloses a display control device (Sato: fig. 1, ‘electronic apparatus’ 1, fig. 3, ‘controller’ 10 within ‘electronic apparatus’ 1, fig. 4, ‘display controller’ 31 within ‘controller’ 10, where ‘display controller’ 31 performs control functions associated with ‘display’ 16; [0094-0095], disclosing control functions of ‘display controller’ 31 at a very high-level) comprising:
a display region setting unit configured to dynamically change a size of one or a plurality of display regions provided on a screen by changing a position of a boundary line of the display regions (Sato: figs. 7 and 9-11, illustrating a method of dynamically changing sizes of a plurality of display regions in response to changing a position of ‘partition line’ 45 or ‘partition line’ 46, and fig. 8, illustrating a set of operations that may be performed with respect to figs. 7 and 9-11; [0108, 0112, 0118], disclosing ‘target image’ 51 acting as a ‘display region setting unit’ by changing a position of ‘partition line’ 45 and/or ‘partition line’ 46);
a display control unit configured to dynamically change a size of the display region, and control display of at least one or more display objects arranged in the display region (Sato: figs. 7 and 9-11, illustrating the dynamic change in sizes of a plurality of display regions in response to changing a position of ‘partition line’ 45 and/or ‘partition line’ 46, and fig. 8, illustrating a set of operations that may be performed with respect to figs. 7 and 9-11; [0108, 0112, 0118], disclosing ‘display controller’ 31 functioning as a ‘display control unit’ by processing inputs obtained by ‘target image’ 51 to dynamically change sizes of display region, where at least one region has a ‘search’ textbox (e.g., unlabeled object) and a second region has an ‘application execution image’ 50 (interpreted as an object); note, Sato’s region surrounding an object is interpreted as an ‘arrangement region’); and
implicitly discloses the display control unit controls display of the display object, in response to a dynamic change in size of the display region (Sato: fig. 9, illustrating the display of unlabeled search textbox object in region 44a and ‘application execution image’ 50 in region 44d as the sizes of respective display regions 44a and 44b are changed).
However, although Sato does not expressly teach,
Jiang (in the field of user interface layouts) discloses a window (e.g., an arrangement region) provided in a display region (Jiang: fig. 1, caption, “both (a) and (b) show the results before and after resizing the window”; section ‘layout models’, p. 3, “Layout managers then determine at runtime the actual GUI layout based on the constraints and the context, such as window size”; note, since GUI layouts are dependent on window size, the provision of a window (e.g., arrangement region) within a display region is implied), and
a priority setting unit configured to set relative priority of the display objects provided in the same arrangement region (Jiang: figs. 8-9; section ‘optional layout pattern’ p. 8, “each widget in the ribbon menu is assigned a priority through its weight (Figure 8, Figure 9)”; note, Jiang’s ‘widget’ is interpreted as a display object, and a window comprising Jiang’s widgets is interpreted as an arrangement region), wherein a display control unit controls display of the display object by visual processing, based on the set priority, in response to a dynamic change in size of the arrangement region (Jiang: section ‘optional layout pattern’ p. 8, “The example in Figure 8 shows both the widget alternative and optional functionalities. It demonstrates how the ribbon menu changes as the window gets smaller. Widgets in the ribbon menu disappear according to their weights as the window gets smaller”; note, making an object disappear is interpreted as controlling the display of the object by visual processing, and a ‘control unit’ controlling display of display objects is implied).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Jiang’s setting of relative priority of display objects in a window and display of the objects by visual processing in response to a dynamic resizing of the window (e.g., arrangement region) with Sato’s display control device, comprising dynamically resizable display regions, in order to improve the appearance and functionality of the combined device by displaying the objects according to a relative priority. 
RE Claim 2, Sato/Jiang teaches the display control device according to claim 1, and Sato also discloses a reduction of the display region (Sato: fig. 9, illustrating the decrease in size of regions 44c and 44d as ‘target image’ 51 is moved in a horizontal direction), while
Jiang further discloses the display control unit eliminates the display object by the visual processing in ascending order of the set priority in response to a reduction of the arrangement region (Jiang: figs. 8-9, illustrating the disappearance of widgets based on priority as the size of an ‘arrangement region’/window is reduced; section ‘optional layout pattern’ p. 8, “each widget in the ribbon menu is assigned a priority through its weight (Figure 8, Figure 9). Thus, when the window gets smaller, widgets with lower weights disappear before those with higher weights”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Jiang’s elimination of a display object in ascending order of a set priority in response to a decrease of an arrangement region with Sato/Jiang’s display control device comprising a way of reducing the display region so the updated Sato, modified by Jiang, device eliminates the display object by the visual processing in ascending order of the set priority in response to a reduction of the display region and the arrangement region. Additionally, the motivation for combining Jiang’s elimination of a display object with Sato/Jiang’s display control device would have been to improve the appearance and functionality of displayed information by removing elements that either collide with other elements or, possibly, lose the ability to function as intended.
RE Claim 4, Sato/Jiang teaches the display control device according to claim 1, and in addition Sato/Jiang implicitly discloses the display control unit restores display of the eliminated display object by the visual processing in descending order of the set priority in response to an expansion of the display region and the arrangement region (Jiang: figs. 8-9, illustrating the bidirectional flow of layouts, comprising the elimination and restoration of widgets/objects, as a window/arrangement region is reduced in size or increased in size; section ‘optional layout pattern’ p. 8, “each widget in the ribbon menu is assigned a priority through its weight (Figure 8, Figure 9). Thus, when the window gets smaller, widgets with lower weights disappear before those with higher weights”; note, Jiang expressly discusses the elimination of widgets, but in showing the bidirectional nature of changing layouts with respect to changing window sizes, Jiang implicitly teaches the limitations of claim 4, as recited).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Jiang’s implicit restoration of display objects with Sato/Jiang’s display control device, where the motivation for combining Jiang’s restoration of displayed objects with Sato/Jiang’s display control device would have been to improve the appearance and functionality of displayed information by restoring elements that were previously invisible due to a lack of available space in the arrangement-display regions.
RE Claim 6, Sato/Jiang teaches the display control device according to claim 1, and further Sato discloses wherein the display control unit changes at least one of a size, transmittance, brightness, and color of the display object as the visual processing (Sato: fig. 9, illustrating the change in size of an object in response to a change in size of a display region; note, as a consequence of Sato’s display region change in size, the combined arrangement region – display region also changes in size).
RE Claim 7, Sato discloses a display control method (Sato: fig. 5, ‘split display mode’ 36, fig. 7, illustrating display 16 in the ‘split display mode’ 36; [0106], implicitly disclosing a display control method whereby ‘display controller’ 31 receives inputs from ‘operation target image’ 51, and in response to said inputs, controls the display of split regions shown in fig. 7) comprising: a display region setting step of dynamically changing a size of one or a plurality of display regions provided on a screen by changing a position of a boundary line of the display regions (Sato: figs. 7 and 9-11, illustrating a method of dynamically changing sizes of a plurality of display regions in response to changing a position of ‘partition line’ 45 or ‘partition line’ 46, and fig. 8, illustrating a set of operations that may be performed with respect to figs. 7 and 9-11; [0108, 0112, 0118], disclosing ‘target image’ 51 performing the ‘region setting step’ by changing a position of ‘partition line’ 45 and/or ‘partition line’ 46).
Further, the remaining limitations recited in claim 7 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

	Claims 3 and 5 are rejected under U.S.C. 103 as being unpatentable over Sato, in view of Jiang, and further in view of Ishiguro A. (WO 2017/111075 A1 (publicly available 11 October 2018 – note, citations are to equivalent application US 2019/0012078 A1 in English); Ishiguro).
RE Claim 3, Sato/Jiang discloses the display control device according to claim 1, and Sato teaches a reduction of the display region (Sato: figs. 7 and 9-11, illustrating the dynamic change in sizes of a plurality of display regions; note, a dynamic change in size corresponds to an increase/expansion in size or a decrease/reduction in size),
while Jiang implicitly teaches when the display control unit reduces, in response to a reduction of the arrangement region, an interval between the display objects provided in the same arrangement region, and a collision determination region of the display object adjacent to the display object being an elimination target having the lowest priority overlaps a collision determination region of the display object being the elimination target, the display control unit performs, on the display object being the elimination target, the visual processing according to an overlapping between the collision determination regions, and, when the degree of overlapping between the collision determination regions becomes equal to or greater than a predetermined threshold value, the display control unit eliminates the display object being the elimination target (Jiang: fig. 8, illustrating elimination of select graphically displayed objects, in order to prevent an object from colliding with an adjacent object, in response to a reduction in a window/arrangement region; section, ‘optional layout pattern’, p.8, “When a window is made smaller, optional widgets might disappear, like in the ribbon menu in MS Word … The example in Figure 8 shows both the widget alternative … It demonstrates how the ribbon menu changes as the window gets smaller. Widgets in the ribbon menu disappear according to their weights as the window gets smaller”; note, by removing optional widgets upon reducing the size of a window/arrangement region, Jiang’s method is functionally equivalent to eliminating an object dependent on a collision threshold being equal to or greater than a preset value).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Jiang’s elimination of a target object upon reducing the size of an arrangement region (e.g., a window) with Sato/Jiang’s display control device, with the expected benefit of improving the appearance and functionality of displayed information by removing objects that either collide with other elements or, possibly, lose the ability to function as intended.
Still, even though Sato/Jiang does not appear to expressly disclose,
Ishiguro (in the same general field of endeavor as Sato) implicitly teaches a visual processing according to a degree of overlapping between collision determination regions (Ishiguro: fig. 7A → 7B, illustrating snapshots of a dynamic resizing of a display region, where the ‘list’ object at least is removed and a number of display objects are also resized; note, under a broadest reasonable interpretation (BRI), then, Ishiguro implicitly discloses a ‘visual processing’ according to a degree of overlapping between collision determination regions since row objects ‘list’, fast rewind, stop, fast forward, and source are either reduced in size or eliminated when going from fig. 7A to fig. 7B).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Ishiguro’s implicit visual processing according to a degree of overlapping between determination regions with Sato/Jiang’s display control device, with the expected benefit of letting users know which objects are being affected by the change in region size.
RE Claim 5, Sato/Jiang discloses the display control device according to claim 1, Sato teaches an increase of the display region (Sato: figs. 7 and 9-11, illustrating the dynamic change in sizes of a plurality of display regions; note, a dynamic change in size corresponds to an increase/expansion in size or a decrease/reduction in size), and
Jiang implicitly discloses when the display control unit increases, in response to an expansion of the arrangement region, an interval between the display objects provided in the same arrangement region, and a degree of overlapping of a collision determination region of the display object adjacent to the eliminated display object with respect to a collision determination region of the eliminated display object is less than a predetermined threshold value, the display control unit restores display of the eliminated display object by the visual processing (Jiang: fig. 8, illustrating the restoring of select graphically displayed objects, in order to display an object when space is available, in response to an increase in a window/arrangement region; note, by displaying optional widgets upon increasing the size of a window/arrangement region, Jiang’s method is functionally equivalent to displaying an object dependent on a collision threshold being less than a preset value).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Jiang’s display of a target object upon increasing the size of an arrangement region (e.g., a window) with Sato/Jiang’s display control device, with the expected benefit of improving the appearance and functionality of displayed information by restoring elements that were previously invisible due to a lack of available space in the arrangement-display regions.
Even so, although Sato/Jiang does not appear to expressly disclose,
Ishiguro (in the same general field of endeavor as Sato) implicitly teaches a visual processing according to a degree of overlapping of a collision determination region (Ishiguro: fig. 7B → 7A, illustrating snapshots of a dynamic resizing of a display region, where the ‘list’ object at least is displayed and a number of display objects are also resized; note, under a broadest reasonable interpretation (BRI), then, Ishiguro implicitly discloses a ‘visual processing’ according to a degree of overlapping between collision determination regions since row objects ‘list’, fast rewind, stop, fast forward, and source are either increased in size or brought back (e.g., displayed) when going from fig. 7B to fig. 7A).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Ishiguro’s implicit visual processing according to a degree of overlapping between determination regions with Sato/Jiang’s display control device, with the expected benefit of letting users know which objects are being affected by the change in region size.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Tamura et al (US 2018/0188840 A1; setting of priority level for objects within a subregion of a display screen – see fig. 11 and [0191-0192]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK F VALDEZ/Examiner, Art Unit 2611